Case 18-50555-CTG   Doc 52-1   Filed 07/26/21   Page 1 of 5




                    Exhibit A
                Case 18-50555-CTG              Doc 52-1       Filed 07/26/21        Page 2 of 5




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11
ESSAR STEEL MINNESOTA LLC and                                     Case No. 16-11626 (CTG)
ESML HOLDINGS INC.,1
                                                                  (Jointly Administered)
                         Debtors.

_________________________________________

SC MESABI LITIGATION TRUSTEE,

                          Plaintiff,                              Adv. Proc. No. 18-50555 (CTG)
    v.

CENTRAL BANK OF INDIA, AND EXPORT
IMPORT BANK OF INDIA,

                          Defendants.                             Ref. Nos. 35, 38, 40, & 50



                           FOURTH STIPULATION REGARDING THE
                          EXTENSION OF THE RESPONSE DEADLINE

         This Third Stipulation Regarding the Extension of the Response Deadline (the

“Stipulation”) is made as of July 26, 2021, by and among Bradley E. Scher, in his capacity as

Litigation Trustee of the SC Mesabi Litigation Trust (the “Trustee”), and the Central Bank of

India and the Export-Import Bank of India (together, the “Supplier Credit Lenders” and together

with the Trustee, the “Parties”).

                                                  RECITALS

         WHEREAS, on February 12, 2021, the Trustee filed and served the First Amended

Complaint to Avoid Fraudulent Transfers Pursuant to 11 U.S.C. §§ 548 and 550; Object to


1
  The last four digits of Essar Steel Minnesota LLC’s federal taxpayer identification number are 8770. The last four
digits of ESML Holdings Inc.’s federal taxpayer identification number are 8071.



{1115.001-W0065410.}
                Case 18-50555-CTG     Doc 52-1     Filed 07/26/21     Page 3 of 5




Claim Nos. 144 and 154; and Avoid All Liens Related to Such Transfers and Claims (the

“Amended Complaint”) [Adv. D.I. 35] in the above-captioned adversary proceeding against the

Supplier Credit Lenders;

         WHEREAS, pursuant to Fed. R. Civ. P. 15(a)(3), which applies in this proceeding

pursuant to Fed. R. Bankr. P. 7015, the original deadline for the Supplier Credit Lenders to

answer, move or otherwise respond to the Amended Complaint was fourteen (14) days from

service of the Amended Complaint (i.e., February 26, 2021) (the “Initial Response Deadline”);

         WHEREAS, on March 1, 2021, the Bankruptcy Court entered the Order Approving

Stipulation Regarding the Extension of the Response Deadline [D.I. 38] extending the Initial

Response Deadline to April 27, 2021 (the “Second Response Deadline”);

         WHEREAS, on April 26, 2021, the Bankruptcy Court entered the Order Approving

Second Stipulation Regarding the Extension of the Response Deadline [D.I. 40] extending the

Second Response Deadline to June 28, 2021 (the “Third Response Deadline”);

         WHEREAS, on June 24, 2021, the Bankruptcy Court entered the Order Approving Third

Stipulation Regarding the Extension of the Response Deadline [D.I. 50] (the “June Order”)

extending the Third Response Deadline to July 28, 2021 (the “Current Response Deadline”);

         WHEREAS, the Parties have agreed, as set forth herein, that the Supplier Credit

Lenders’ Current Response Deadline shall be further extended to August 31, 2021;

         NOW, THEREFORE, in consideration of the foregoing recitals and the mutual

promises hereinafter contained, the Parties, intending to be legally bound, hereby stipulate and

agree as follows:




{1115.001-W0065410.}                           2
                Case 18-50555-CTG         Doc 52-1      Filed 07/26/21    Page 4 of 5




                                          STIPULATION

         1.       The Parties agree that notwithstanding anything to the contrary in Fed. R. Civ. P.

15(a)(3), which applies in this proceeding pursuant to Fed. R. Bankr. P. 7015, or the June Order,

the Supplier Credit Lenders’ Current Response Deadline is hereby extended to August 31, 2021,

which may be further extended by agreement of the Parties or order of the Court.

         2.       This Stipulation constitutes the entire agreement and understanding between the

Parties with respect to the subject matter hereof. The terms of this Stipulation may not be

changed, amended, modified, or altered except by written agreement signed by each of the

Parties or confirming emails exchanged by counsel to the Parties.

         3.       The Parties, by and through their undersigned counsel, each represent and warrant

that the undersigned is fully authorized and empowered to execute and deliver this Stipulation on

behalf of, and to bind, each Party, as applicable, to the terms and conditions of this Stipulation.

         4.       The Parties have cooperated in the drafting and preparation of this Stipulation.

Therefore, in any construction to be made of this Stipulation, the Stipulation shall not be

construed for or against any Party on that basis.

         5.       This Stipulation shall be governed by and construed in accordance with the

United States Bankruptcy Code and, where not inconsistent, the laws of the State of Delaware,

without regard to the conflict of laws principles thereof.

         6.       This Stipulation may be executed in any number of counterparts, and each such

counterpart is to be deemed an original for all purposes, but all counterparts shall collectively

constitute one agreement. Further, electronic signatures or transmissions of an originally signed

document by facsimile or electronic mail shall be as fully binding on the Parties as an original

document.




{1115.001-W0065410.}                                3
                 Case 18-50555-CTG        Doc 52-1     Filed 07/26/21     Page 5 of 5




         7.       The Bankruptcy Court shall have and retain jurisdiction to resolve any disputes or

controversies arising from, in connection with, or related to this Stipulation.

         8.       Notwithstanding the possible application of any Federal Rule of Bankruptcy

Procedure to the contrary, the Order approving this Stipulation shall be in full force and effect

upon its entry.

Dated: July 26, 2021


LANDIS RATH & COBB LLP                                 PACHULSKI STANG ZIEHL & JONES LLP


/s/ Kimberly A. Brown                                  /s/ Timothy P. Cairns
Adam G. Landis (No. 3407)                              Laura Davis Jones (No. 2436)
Kimberly A. Brown (No. 5138)                           Timothy P. Cairns (No. 4228)
Jennifer L. Cree (No. 5919)                            919 North Market Street, 17th Floor
919 Market Street, Suite 1800                          P.O. Box 8705
Wilmington, DE 19801                                   Wilmington, DE 19899-8705
Telephone: (302) 467-4400                              Telephone: (302) 652-4100
Facsimile: (302) 467-4450                              Facsimile: (302) 652-4400
Email: landis@lrclaw.com                               Email: ljones@pszjlaw.com
       brown@lrclaw.com                                       tcairns@pszjlaw.com
       cree@lrclaw.com
                                                       Counsel for Bradley E. Scher, Litigation
         -and-                                         Trustee to the SC Mesabi Litigation Trust

BAILEY DUQUETTE P.C.
James D. Bailey, Esq.
100 Broadway, 10th Floor
New York, NY 10005
Telephone: (212) 658-1946
Facsimile: (866) 233-5869
Email: james@baileyduquette.com

Counsel for the Supplier Credit Lenders




{1115.001-W0065410.}                              4
